Order entered September 18, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00578-CV

                 LAST FRONTIER REALTY CORPORATION, Appellant

                                               V.

                   BUDTIME FOREST GROVE HOMES, LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-13968

                                           ORDER
       Before the Court is appellant’s September 13, 2018 motion to supplement the clerk’s
record. We GRANT the motion. We ORDER Felicia Pitre, Dallas County District Clerk, to
file, by September 24, 2018, a supplemental clerk’s record containing: (1) Plaintiff’s Response to
Motion for Summary Judgment, including the attached Affidavit and Exhibits A-E, filed on
April 9, 2018; (2) Letter dated April 16, 2018 from attorney Stephen Hunnicutt to the trial court;
and (3) Letter dated April 16, 2018 from attorney Robert Jenevein to the trial court and proposed
Summary Judgment.
       Also before the Court is appellant’s September 17, 2018 amended motion to extend the
time to file a brief. We GRANT the motion and extend the time to October 1, 2018.
       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all
counsel.
                                                      /s/   ADA BROWN
                                                            JUSTICE